
	

113 SRES 417 ATS: Designating October 30, 2014, as a national day of remembrance for nuclear weapons program workers.
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 417
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Udall of Colorado (for himself, Mr. Alexander, Mr. Brown, Mr. Heinrich, Mr. Udall of New Mexico, Mr. Corker, Mr. Graham, Mr. McConnell, Mr. Portman, Ms. Murkowski, and Mr. Reid) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 9, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating October 30, 2014, as a national day of remembrance for nuclear weapons program workers.
	
	
		
			Whereas, since World War II, hundreds of thousands of men
			 and women, including uranium miners, millers, and haulers, have served the
			 United States by building nuclear weapons for the defense of the United
			 States;
		
			Whereas those dedicated workers paid a high price for
			 their service to develop a nuclear weapons program for the benefit of the
			 United States, including by developing disabling or fatal illnesses;
		
			Whereas the Senate recognized the contribution, service,
			 and sacrifice those patriotic men and women made for the defense of the
			 United
			 States in Senate Resolution 151, 111th Congress, agreed to May 20, 2009,
			 Senate
			 Resolution 653, 111th Congress, agreed to September 28, 2010, Senate
			 Resolution
			 275, 112th Congress, agreed to September 26, 2011, Senate Resolution
			 519,
			 112th Congress, agreed to August 1, 2012, and Senate Resolution 164, 113th
			 Congress, agreed to September 18, 2013;
		
			Whereas a national day of remembrance time capsule has
			 been crossing the United States, collecting artifacts and the stories of
			 nuclear weapons program workers relating to the nuclear defense era of the
			 United States, and a remembrance quilt has been constructed to memorialize
			 the
			 contribution of those workers;
		
			Whereas the stories and artifacts reflected in the time
			 capsule and the remembrance quilt reinforce the importance of recognizing
			 nuclear weapons program workers; and
		
			Whereas those patriotic men and women deserve to be
			 recognized for the contribution, service, and sacrifice they have made for
			 the
			 defense of the United States: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				designates
			 October 30, 2014, as a national day of remembrance for the nuclear weapons
			 program workers, including uranium miners, millers, and haulers, of the
			 United
			 States; and
			
				(2)
				encourages the
			 people of the United States to support and participate in appropriate
			 ceremonies, programs, and other activities to commemorate October 30,
			 2014, as
			 a national day of remembrance for past and present workers in the nuclear
			 weapons program of the United States.
			
